DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites a plurality of sides ie. “first side of the adhesive” (line 5); “second side of the adhesive” (line 8) and tape having adhesive “on one or more sides thereof” (line 2). It is unclear whether the respective sides of adhesive are intended to be directed to a selection of “more sides” or if the recited delineation is directed towards the “section” and/or the respective “side”.    Furthermore note that “consisting of” (line 1) is a closed term for consideration which is in contrast with “one or more” recitation in line 2; see MPEP 2111.03. Whereas it is noted that a strip of tape generally presents opposing sides the location of the adhesive and recited sections is unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 and 10 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Miaskiewicz, Jr. et al. (US 6,951,301).
Miaskiewicz, Jr. et al. disclose a tape fastener strip having adhesives 22, 24 on at least a first side of layer 23; a dividing strip 12 centrally situated along the strip of tape (fig. 2A) and configured to tear the strip of tape into two parts longitudinally; first and second peel away layer sections 21 adhered directly sides/parts of the adhesive delineated by the dividing strip and a lateral end of the strip of tape and covering the adhesive.  The first and second sections are considered formed together as a joint peel and stick section that can be peeled off separately or simultaneously from the first side if desired – note split 27; see col. 3, lines 17-37. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miaskiewicz, Jr. et al. (US 6,951,301) in view of DeJesus (US 2020/0331653).
Miaskiewicz, Jr. et al. as discussed above provides a tape strip fastener with a central dividing strip 12 and release liner with first and second sections 21 for application to box 40 (together considered a kit) and at an abutting edge location (figure 4) however does not directly disclose the claimed configuration including an overhanging first part. 
Dejesus however in a similar kit comprising a box blank comprising a plurality of sides 118, 198, 192,194, 200 etc. and first part 142 not adhered to a side ie. 192, 194 etc. and second part 138 adhered to side 200 and first part 142 overhangs an edge of the box; dividing strip is considered to abut box edges at 234, 236 see figure 7; figure 10, 16, para. 85-87 etc.
It would have been obvious to one of ordinary skill in the art to provide a release liner with an edge overhanging first part as claimed as taught by Dejesus in the invention to Miaskiewicz, Jr. et al. for sealing the box edge when closed and creating an tear opening at that location for opening the box in the same manner as it was closed. Note that relocating tear strips on box type containers is considered within the skill level of one of ordinary skill in the art.
Response to Arguments
Applicant’s arguments with respect to the combination of Dejesus and Woo have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarrazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 1759